UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MANSOUR MOHAMMED ALI QATTAA               )
                                          )
               Petitioner,                )
                                          )
            v.                            ) Civil Action No. 08-1233 (ESH)
                                          )
BARACK OBAMA, et al.,                     )
                                          )
                                          )
               Respondents.               )
__________________________________________)

                                             ORDER

        Upon consideration of the matters discussed during a classified proceeding held on

March 13, 2009, it is hereby:

        ORDERED that by March 27, 2009, petitioner’s counsel shall file petitioner’s written

authorization for his representation by counsel, or shall notify the Court and respondents that

such written authorization has not been obtained;

        ORDERED that respondents shall search the databases of the three entities described by

the Court during the classified proceeding, and shall identify all statements that were made or

adopted by the petitioner from the time of his capture until September 30, 2002. By April 3,

2009, respondents shall produce these statements, including any:

        1.      audio recordings of statements made by petitioner;
        2.      video recordings of statements made by petitioner;
        3.      transcripts of statements made by petitioner;
        4.      contemporaneous notes taken during any interrogation of petitioner; or
        5.      records or reports of petitioner’s statements made by persons other than the
                persons who prepared the summaries of petitioner’s statements already produced.

It is further

                                                 1
       ORDERED that by April 3, 2009, respondents shall make available for review by

petitioner’s counsel the best possible legible copy (including the original, if available) of the

document sought in Request No. 8 of petitioner’s March 5, 2009 Motion for Discovery [see Dkt.

# 87 (Notice of Filing)];

       ORDERED that by April 20, 2009, petitioner shall file a traverse and any supporting

declarations or other documents; and

       ORDERED that a further status conference will be held on April 30, 2009, at 9:30 a.m.

       SO ORDERED.


                                                                  /s/
                                                       ELLEN SEGAL HUVELLE
                                                       United States District Judge

DATE: March 13, 2009




                                                  2